2021 WI 73



                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP1028-J


COMPLETE TITLE:        In the Matter of the Judicial Disciplinary
                       Proceedings Against Scott C. Woldt:

                       Wisconsin Judicial Commission,
                                 Complainant,
                            v.
                       The Honorable Scott C. Woldt,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST WOLDT

OPINION FILED:         July 13, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. REBECCA GRASSL BRADLEY, J., concurs in part and
dissents in part, in which ROGGENSACK, J., joined.
NOT PARTICIPATING:
ZIEGLER, C.J., and HAGGEDORN, J.

ATTORNEYS:
                                                                        2021 WI 73


                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.   2020AP1028-J


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of the Judicial Disciplinary
Proceedings Against Scott C. Woldt:

Wisconsin Judicial Commission,                                       FILED
           Complainant,                                         JUL 13, 2021
      v.                                                           Sheila T. Reiff
                                                                Clerk of Supreme Court
The Honorable Scott C. Woldt,

           Respondent.




      JUDICIAL   disciplinary      proceeding.        Judge      suspended       from

office.



      ¶1   PER   CURIAM.      We    review,   pursuant         to     Wis.     Stat.

§ 757.91   (2019-20),1    a   Judicial   Conduct       Panel's2      (the     Panel)

      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated. Wisconsin Stat.
§ 757.91 provides:

           The supreme court shall review the findings of
      fact, conclusions of law and recommendations under
      s. 757.89 and determine appropriate discipline in
      cases of misconduct and appropriate action in cases of
      permanent disability. The rules of the supreme court
      applicable to civil cases in the supreme court govern
      the review proceedings under this section.
                                                                    No.     2020AP1028-J



findings of fact, conclusions of law, and recommendation for

discipline for the Honorable Scott C. Woldt, a judge for the

Winnebago County circuit court.                In a Joint Stipulation as to

Findings of Fact and Conclusions of Law (the Joint Stipulation),

Judge   Woldt   admitted     to   all     of   the   facts     in    the     Wisconsin

Judicial     Commission's    (the    Commission)          complaint        and    agreed

that, based on those facts, he had violated the Code of Judicial

Conduct (the Code).         Based on the Joint Stipulation, the Panel

found that the facts alleged in the complaint were established

as true and determined that those facts supported the legal

conclusion that Judge Woldt had willfully violated several rules

of the Code, which constituted judicial misconduct under Wis.

Stat.     § 757.81(4)(a).3        After       receiving      memoranda       from     the

parties regarding the appropriate level of discipline, the Panel

recommended that this court suspend Judge Woldt without pay for

a period of not less than seven nor more than 21 days.

    ¶2       After carefully reviewing this matter, we adopt the

Panel's     findings   of    fact,      and    we    agree    that        those     facts
demonstrate that Judge Woldt committed judicial misconduct.                           We

conclude that as discipline for that misconduct, Judge Woldt


    2  Pursuant to Wis. Stat. § 757.87(3), Judges JoAnne F.
Kloppenburg, Thomas M. Hruz, and Mark A. Seidl of the court of
appeals were appointed to serve as the Judicial Conduct Panel,
with Judge Kloppenburg acting as the presiding judge.
    3  Wisconsin Stat. § 757.81(4)(a) states that judicial
misconduct includes "[w]illful violation of a rule of the code
of judicial ethics."


                                          2
                                                                            No.        2020AP1028-J



should be suspended without pay for a period of seven days,

commencing August 2, 2021.

    ¶3        Judge Woldt has been a circuit court judge since his

appointment to the bench in 2004.                    He was subsequently elected

to six-year terms in 2005, 2011, and 2017.                           He has never before

been the subject of public or private judicial discipline.

    ¶4        On June 17, 2020, the Commission filed a complaint in

this court against Judge Woldt alleging that he had willfully

violated       Supreme       Court      Rules            (SCRs)        60.02,           60.03(1),

60.04(1)(d), and 60.04(1)(hm) in connection with six separate

incidents.      At the same time that it filed its complaint, the

Commission     also     filed    the    Joint       Stipulation,            in    which      Judge

Woldt   not    only    agreed    that      the       factual         allegations            in   the

Commission's       complaint     were    true,       but     also      that       those      facts

demonstrated        that   his   conduct       in    each       of    the     six       incidents

described     in     the   complaint      "violated          the       Code       of     Judicial

Conduct" with respect to the particular provisions of the Code

set forth in the complaint.              Joint Stipulation ¶¶3 and 15.                           The
parties    jointly      requested       that    they       be     permitted            to   submit

memoranda to the Panel with respect to the issue of the proper

level of discipline.

    ¶5        After    the   appointment            of    its        members,       the      Panel

established a briefing schedule for the submission of memoranda

regarding     the     appropriate      level    of        discipline.             Judge      Woldt

subsequently requested that the Panel hear oral argument in this

matter, which the Commission opposed.                       The Panel denied Judge
Woldt's request, concluding that oral argument was unnecessary
                                           3
                                                               No.     2020AP1028-J



in this matter in light of the stipulated nature of the facts

and the legal conclusions of violations of the Code.

  I. FINDINGS OF FACT AND CONCLUSIONS OF LAW

      ¶6      We now turn to the facts             and legal conclusions        as

stipulated by the parties and as found by the Panel.                     Both the

complaint and the Panel's report numbered and addressed the six

incidents at issue in this proceeding in reverse chronological

order.     We maintain the numbering system used by the complaint

and the Panel's report to avoid confusion, but we address them

in chronological order to demonstrate the continuity of Judge

Woldt's behavior over an extended period of time.

Incident Six (February 27, 2009)

      ¶7      The    first     incident   at    issue   in    this     proceeding

occurred during a sentencing hearing that took place on February

27,   2009,    in     State    v.   Williams,   Winnebago     County    Case   No.

2008CM1517.         The criminal charges in that case resulted from an

altercation between Williams and his girlfriend.                    Williams pled

guilty to one count of disorderly conduct as an act of domestic
abuse.     A second charge that also related to domestic abuse was

dismissed and read in for sentencing purposes.

      ¶8      At the beginning of the sentencing hearing, the victim

made the following statement:             "I was just hoping that he could

get a fine and community service instead of 18 months' probation

because we are trying to work things out and things have been a

lot better."         During the hearing Judge Woldt asked questions of

the   defendant       that    clearly   conveyed   he   did   not    believe   the
defendant.      He then stated that "[t]he answers to my questions
                                          4
                                                                No.        2020AP1028-J



clearly tell me that you need counseling, plain and simple."

Judge Woldt then imposed and stayed a 30-day jail sentence and

placed      Williams   on    probation   for    one   year   with     a    number   of

conditions.         After concluding his sentence of Williams, Judge

Woldt addressed the following comments to the victim:

       And ma'am, if you come in here and tell me that you
       just want a fine, everything's fine, then don't pick
       up the phone and dial 911, don't call the cops.      I
       mean if you think you want to handle it, then you
       handle it; but if you want to pick up the phone and
       call the police, we're going to get involved and we're
       going to make him get the counseling which he needs.
       I'm just sick and tired of victims coming in here and
       they call the cops when they need 'em but then later
       on they come and say: Oh, no, this person's an angel.
       I'm sick and tired of hearing it.
       ¶9      The Commission's complaint alleged that Judge Woldt's

comments to the victim had violated the Code.                  The Panel agreed

that       Judge   Woldt's   statement   to    the    victim   had        constituted

willful violations of three SCRs:              SCR 60.02,4 SCR 60.03(1),5 and

SCR 60.04(1)(d).6




       4   SCR 60.02 provides:

            An   independent   and  honorable    judiciary   is
       indispensable to justice in our society.        A judge
       should participate in establishing, maintaining and
       enforcing   high   standards  of   conduct   and   shall
       personally observe those standards so that the
       integrity and independence of the judiciary will be
       preserved.   This chapter applies to every aspect of
       judicial behavior except purely legal decisions. Legal
       decisions made in the course of judicial duty on the
       record are subject solely to judicial review.


                                         5
                                                                 No.    2020AP1028-J



Incident Five (May 29, 2015)

    ¶10        Judge    Woldt   presided       over   a   sentencing   hearing      in

State v. Krebs, Winnebago County Case No. 2014CF466.                    Krebs, who

was 18 years old at the time of the crime, pled no-contest to

one count of second-degree sexual assault of a 13-year-old girl.

Krebs was asked by another young man to take him to a small

gathering      to   see   the   young   man's     girlfriend.        There   were    a

couple    of    other     younger   girls      also   present   at   this    outdoor

gathering.       According to the criminal complaint, Krebs and one

of the younger girls were kissing.                Krebs then put his hand into

the girl's shorts, penetrated her vagina with his finger, and

tried to push her head down toward his penis.

    ¶11        During the sentencing hearing, defense counsel tried

to explain Krebs' state of mind and to portray him as a young


    5  SCR 60.03(1) provides: "A judge shall respect and comply
with the law and shall act at all times in a manner that
promotes public confidence in the integrity and impartiality of
the judiciary."
    6    SCR 60.04(1)(d) provides:

         A judge shall be patient, dignified and courteous
    to litigants, jurors, witnesses, lawyers and others
    with whom the judge deals in an official capacity and
    shall require similar conduct of lawyers, staff, court
    officials and others subject to the judge's direction
    and control.    During trials and hearings, a judge
    shall act so that the judge's attitude, manner or tone
    toward counsel or witnesses does not prevent the
    proper presentation of the cause or the ascertainment
    of the truth.   A judge may properly intervene if the
    judge considers it necessary to clarify a point or
    expedite the proceedings.


                                           6
                                                      No.   2020AP1028-J



man who was confused and afraid due to the situation (kissing a

girl), didn't really know what he should do, and got caught up

in the moment, as opposed to an experienced man who sought out a

young victim in a predatory fashion.         Judge Woldt interrupted

defense counsel with the following exchange:

    The Court: I know when I'm paralyzed by fear the
    first thing I want to do is stick my "dick" in some
    girl's mouth.

    Mr. Edelstein:    Well –

    The   Court:    Everyone   else    the   same   way?      (No
    response.)

    The Court:     I mean that's a stupid argument.

                               . . .

    Mr. Edelstein: I'm not saying it wasn't a two-way
    street, but it's not as if we have an individual who
    set out in a predatory fashion to meet up with someone
    knowing that his friend was going to a party with
    these young girls here. That's not what happened.
    ¶12     Later in the hearing, after telling defense counsel to

"jump to the chase," Judge Woldt asked Krebs if he had anything

to say (in allocution).     Krebs paused, and before he could get
any words out, Judge Woldt jumped back in with the following

exchange:

    The Court: Here's the deal.    People who practice in
    front of me a lot know that I don't like being late.
    That's why all these signs around here say, "Don't be
    sorry, be on time."    I don't like being late.    And
    attorneys that practice in front of me a lot know,
    that when things are getting behind, they know the
    best thing they can do is to shut their "pie holes"
    and get to the point, and Mr. Edelstein doesn't get
    that. But I understand he has – feels that he has to
    say what he has to say on behalf of his client and get

                                 7
                                                                No.    2020AP1028-J


     the best deal. So what I always say to people is, "Is
     there anything you want to do to mess this deal up?
     Is there anything you want to say?"

     The Defendant:         No.

     The Court: You're a very smart man.    You would be
     amazed at the amount of defendants that come in and
     say, "Yeah, there is," and then they continue to go
     on.

     I don't think for a minute that you're the type of kid
     that's going to come back here. You're a low risk to
     reoffend.   Everything in the PSI says you're a low
     risk to reoffend.    I think you got into a situation
     where you were taken advantage of and you returned the
     favor by taking advantage of someone else. What tells
     me a lot is the fact that the victims in this case had
     no contact whatsoever with return phone calls to the
     agent. That tells me that there's something with this
     so-called victim in this case.
     ¶13    The    Commission      alleged,    and   the   Panel      found,   that

Judge    Woldt's       comments    and    behavior   during    this    sentencing

hearing had constituted willful violations of the following four

provisions        of     the      Code:        SCR    60.02,       SCR 60.03(1),

SCR 60.04(1)(d), and SCR 60.04(1)(hm).7



     7 Judge Woldt's comment to the defendant discouraging him
from exercising his right of allocution violated this rule.
SCR 60.04(1)(hm) provides:

          A judge shall uphold and apply the law and shall
     perform all duties of judicial office fairly and
     impartially. A judge shall also afford to every person
     who has a legal interest in a proceeding, or to that
     person's lawyer, the right to be heard according to
     the law.      A judge may make reasonable efforts,
     consistent with the law and court rules, to facilitate
     the   ability  of   all   litigants,  including  self-
     represented litigants, to be fairly heard.


                                           8
                                                                   No.       2020AP1028-J



Incident Four (June 4, 2015)

       ¶14    This incident occurred during a postconviction motion

hearing in State v. Grant, Winnebago County Case No. 2014CT413,

in   which     the   defendant       argued    that    his     trial     counsel     had

provided ineffective assistance by failing to file a motion to

suppress evidence.         After hearing testimony from trial counsel,

Judge Woldt denied the motion.                   He then added the following

comments:

       The Court: . . . I would have denied the motion in
       the first place if Mr. Szilagyi would have followed –
       filed it and I probably would have done so forcefully,
       not that I wouldn't like to grant this motion because
       I really would. I would love to grant this motion, I
       would love to have a trial on this issue, I'd love
       that he get found guilty, and I'd love to give him a
       year in jail for wasting my time today. I would love
       to do that, but unfortunately I can't. . . .
       ¶15    The Panel found that this comment had constituted a

willful      violation    of   the    following       provisions       of    the   Code:

SCR 60.02, SCR 60.03(1), and SCR 60.04(1)(d).

Incident Three (June 5, 2015)

       ¶16    This incident occurred during a sentencing hearing in
State v. Shaffer, Winnebago County Case No. 2014CF509.                          In that

case   the    defendant    was    charged      with    burglary    of       a   neighbor

family's house and with stalking (with a previous conviction for

a violent crime).         Pursuant to a plea agreement, the defendant

pled no contest to the stalking charge, and the burglary charge

was dismissed and read in.

       ¶17    The    defendant,      who   was    then    in    his      mid-20s     and
suffered from        substantial cognitive deficiencies,                    removed the

                                           9
                                                   No.   2020AP1028-J



garage door opener from the neighbors' car and used the opener

on a subsequent date to enter the neighbors' house.         He took

some of the wife's underwear, which he later returned, along

with the opener.     The defendant had a previous conviction in

2009 for sexual contact with two seven-year-old girls who were

in his mother's daycare business.

      ¶18   At the sentencing hearing, the husband victim spoke

about how the defendant's actions had undermined the family's

sense of safety in their home, especially in light of the fact

that they had two young children.

      ¶19   During his subsequent sentencing comments, Judge Woldt

told the husband and wife victims that he understood their fear

as a result of the defendant's actions.      He then proceeded to

give a rather lengthy soliloquy about his views on courthouse

security before returning to what an appropriate sentence should

be.   We include an extended excerpt of Judge Woldt's comments

below because it is important to understand the full context:

      By the same token, I understand the fear of the
      victims in this case. When I judge people and I make
      decisions, the people of this county elected me, and
      when they elected me they elected me and my beliefs,
      my thoughts, and they reelected me because they agree
      with my beliefs and my thoughts and my experiences.
      Just an example is I've been trying to get security
      into this courthouse. There is none. Any one of you
      could have walked in today with a gun.     None of us
      would ever know.    Because I sit here and I – this
      isn't the most safest place in the world, I don't deal
      with the upper echelon of the community, a lot of
      people I meet do pretty bad things, I send people to
      prison – or I should say they send themselves to
      prison but they think I do – so I have a concern with
      that.   So I have that fear too.   So what can I tell

                                 10
                                            No.   2020AP1028-J


you to do with that fear?     I have tried the County
Board, I have tried everything to get people to do
something to keep guns out of this courthouse, and
nothing happens, so you know, you got to protect
yourself. I can tell you what I do now. This is what
I do – (the court holds up a gun.)      That I keep up
here on the bench just because I want to protect
myself. Now, I'm not saying you should do that but if
I was in your – if I was in your situation, I'd have
it on my side all the time.     With today's laws with
the Castle Doctrine, you're lucky you're not dead
because, if you would have come into my house, I keep
my gun with me and you'd be dead, plain and simple,
but that's what makes this so scary. So –

And everyone says I can't believe this happened, it's
not like him, that's not like him.    I get one letter
from Attorney Reff, and I'm reading the letter, and it
just boggles my mind. He's a nice kid. He won't do
this.   Don't put him on probation because he doesn't
do well on probation because he doesn't like telling –
people telling him what to do and it's just not going
to do him any good.    Don't put him in prison because
prison is for bad people, [and] he's not a bad person,
it's not going to do him any good.     Well, then what
the hell am I supposed to do? Just say – (the court
swishes hands together) – I give up, nothing, because
probation's not going to work, he doesn't listen to
anybody, prison's not going to work because that's
only for bad people, he's not a bad person.

So I agree, what do you do? Everyone today was saying
who knows, who knows what to do.     I think even the
people that were talking on [the defendant's] behalf,
who knows, said it twice, who knows, who knows.   Who
knows what to do with him? If no one knows what to do
with him, the only thing I can do is judge his past,
what he's done in the past, the fact that we tried to
help him and he continues to do that, so that I have
to take as the Gospel, that's the way it's done, so
the only thing I can do at this point is look at one
thing, and that's protection of the public, so what
can I do to protect the public from him because he's
not going to change, and that's incarceration. That's
the only thing I can do is take him out of society by
doing it, but I can also do some things also to
hopefully make the victims feel more at ease 'cuz I

                          11
                                                                   No.       2020AP1028-J


      agree with you with respect – I agree – I agree with
      you, partly because I am an idealist also.  Damn it,
      it's my house. It's my first house, and I don't want
      to move. Why should I have to move if I haven't done
      anything wrong?     I understand that, but I also
      understand that I don't give a shit about my
      idealistic beliefs, if it comes down to my family's
      safety I'm moving my ass out of there.  It goes both
      ways.
      ¶20     This excerpt indicates that at one point during his

lengthy     statement,      Judge       Woldt    held    up   a    handgun.          The

Commission's complaint alleged, and the Panel found, that during
the hearing, Judge Woldt had a Glock Model 43 handgun in a

holster on his right hip concealed under his judicial robe.                          The

gun was loaded with a round in the chamber and a full magazine.

The   Panel    found    that    Judge     Woldt    was    legally    carrying        the

concealed gun pursuant to Wis. Stat. § 175.60(16)(b)(2).                             The

complaint further alleged and the Panel found that, when the

transcript indicates that Judge Woldt "[held] up a gun," he (a)

removed     the   handgun   from    its     holster      beneath    his      robe,   (b)

ejected the loaded magazine, (c) racked the handgun's slide to

eject   the    bullet    from     the    gun's    chamber,    and    then       briefly

displayed the gun "as a 'prop'" to those present in the court.
Although the Commission stipulated that the gun was not loaded

when Judge Woldt held it up for those in the courtroom to see,

he did not state that fact to those individuals.                         In addition,

the parties stipulated that no one asked Judge Woldt whether he

carried a firearm or whether he would display his gun and that

Judge Woldt was not in fear for his safety.                   Based on the Joint
Stipulation,      the   Panel's     findings      also   contained       a    paragraph


                                          12
                                                                   No.     2020AP1028-J



that stated that when Judge Woldt displayed his handgun during

this hearing, he (a) did not have his finger on the trigger or

inside the trigger guard and (b) did not point the gun at any

person in the courtroom.

    ¶21     Given     these     facts,   the    Panel       concluded    that    during

this sentencing hearing Judge Woldt had willfully violated the

following provisions of the Code:               SCR 60.02, SCR 60.03(1), and

SCR 60.04(1)(d).

Incident Two (January 25, 2016)

    ¶22     This incident did not occur during a hearing in a

case.      Instead, this incident occurred when a group of high

school     students      visited    Judge      Woldt's       courtroom        during     a

Government Day event.           Consequently, there is no transcript for

this incident.

    ¶23     As with Judge Woldt's display of his Glock handgun

during   the   Shaffer      sentencing      hearing      described       in    Incident

Three above, he also displayed his handgun to the students.                            The

Commission's complaint alleged, and the Panel found, the same
facts as in Incident Three regarding the holstering of the fully

loaded and concealed gun, the removal of the magazine and the

round in the chamber, and then the brief display of the gun to

those    present    in    the    courtroom.          According     to    the    Panel's

finding,    Judge     Woldt     displayed      the    gun    "as   a    'prop'"    when

responding     to   a    student    question         about    courthouse       security

generally.     The question did not ask him whether he carried a

firearm, and no one asked him to display a gun.                    Further, as was
the case with Incident Three, Judge Woldt had no fear for his
                                         13
                                                                       No.     2020AP1028-J



safety at the time he displayed the gun to the high school

students.

       ¶24    The Commission alleged, and the Panel concluded, that

Judge Woldt's conduct at the Government Day event, including the

display of the handgun, had willfully violated SCR 60.02 and

SCR 60.03(1).

Incident One (April 18, 2016)

       ¶25    This    incident       arose        out      of   a    custody/placement

modification hearing in Wadleigh v. Wadleigh, Winnebago County

Case    No.    2009FA594.           During        the     hearing   counsel      for     the

petitioner,         Attorney   Gordon         Stillings,          cross-examined         the

director of the Winnebago County Family Court Services.                                Judge

Woldt did not care for a line of Attorney Stillings' questions.

He had not expressed his displeasure previously and no objection

had been made, but Judge Woldt interrupted the cross-examination

with the following exchange:

       The Court: Counsel, there's a thin line between being
       an advocate and being a "dick" – thin line – and
       you're blurring it.

       Mr. Stillings: Can you be more specific?                             I'm not
       understanding –

       The Court: I'm not going to play your games with you,
       okay?   I'm not going to play your games with you.
       You're being very argumentative with this witness, and
       you're playing games.
       ¶26    Shortly    thereafter,         Judge        Woldt     again     interrupted

counsel and stated that counsel's question was not relevant.

During the following exchange, when the attorney began to state
that    he    was    trying    to     figure        out     something,       Judge     Woldt

                                             14
                                                                              No.    2020AP1028-J



interrupted again and said that counsel was "trying to go back

to the way I said you were a couple minutes ago."                                   Judge Woldt

then threatened to find a woman in the courtroom in contempt if

she gave him "that look one more time."

       ¶27        In the discussion section of its report, the Panel

found      that        Judge    Woldt    had    "impliedly           labelled"       counsel        a

"dick."           It    concluded       that,    even        if    Judge     Woldt     had      been

frustrated         with    the    attorney,       as    he        argued    in   his   sanction

memorandum, Judge Woldt's comments at the hearing, including his

use     of    the       profanity       directed       at     Attorney       Stillings,          had

willfully violated SCR 60.02 and SCR 60.04(1)(d).

       ¶28        The   Panel's       final    legal     conclusion          was    that     Judge

Woldt's       conduct      in    the     six    incidents,          as     described       in    the

preceding         paragraphs,         constituted       willful          violations        of    the

specified SCRs, which therefore constituted judicial misconduct

under Wis. Stat. § 757.81(4)(a).

     II.     RECOMMENDATION AS TO DISCIPLINE

       ¶29        Although      the     parties        had        entered     into     a        Joint
Stipulation that the facts set forth above were true and that

Judge Woldt's conduct in the six incidents had violated the

specified         provisions       of    the    Code        of     Judicial      Conduct,        the

sanction memoranda that the parties filed with the Panel showed

that they strongly disagreed with the way these six incidents

should       be    characterized.             Judge    Woldt's        sanction       memorandum

generally         alleged      that     the    Commission's          descriptions          of    the

incidents were incorrect and failed to acknowledge the context
in    which       the    incidents      occurred.            For    example,        Judge       Woldt
                                                15
                                                                   No.    2020AP1028-J



denied the Commission's statement that he had called Attorney

Stillings a "dick" in Incident One, saying that he had said only

that Attorney Stillings was getting close to crossing that line

and that his statement was an attempt to exercise his discretion

to control the mode of interrogation and protect the witness

from undue harassment or embarrassment.                   As another example,

Judge Woldt disputed the Commission's statement that in Incident

Three his crude language had been directed toward the victims

and that his display of his gun had been intended to instill

fear in the defendant.          He claimed that he was simply trying to

show empathy with the victims and that his display of the gun

occurred while he was showing empathy to the victims—not when he

was addressing the defendant.                With respect to Incident Five,

Judge Woldt argued that his comment about the defendant was an

"impulsive reaction" to a meritless argument by defense counsel

and   that   his    use    of   the    phrase    "so-called    victim"      was    not

directed toward the victim, as the Commission alleged, because

she was not in the courtroom that day.
      ¶30    The     Panel's       discussion     regarding        the    level    of

discipline     to    be    recommended       focused,   in    large      degree,   on

factors     that    this   court      has   indicated   may   be    considered     in

determining the appropriate level of discipline.                         See In re

Judicial Disciplinary Proceedings Against Ziegler, 2008 WI 47,

¶43, 309 Wis. 2d 253, 750 N.W.2d 710.              Those factors include:

      (1)    Whether the misconduct is an isolated instance or
             evidenced a pattern of misconduct;
      (2)    The nature, extent and frequency of occurrence of
             the acts of misconduct;
                                            16
                                                                     No.   2020AP1028-J


      (3)   Whether the misconduct occurred inside or outside
            the courtroom or courthouse;

      (4)   Whether the misconduct occurred in the judge's
            official capacity or in his or her private life;

      (5)   Whether the judge has acknowledged or recognized
            that the acts occurred;

      (6)   Whether the judge has demonstrated an effort to
            change or modify his or her conduct;

      (7)   The extent to which the judge exploited his or
            her position to satisfy personal desires;

      (8)   The length of the judge's service on the bench;
      (9)   Whether prior complaints were filed against the
            judge; and

      (10) The effect the misconduct has upon the integrity
           of and respect for the judiciary.
Id. (citing In re Inquiry Concerning Patrick C. McCormick, 639

N.W.2d 12, 16 (Iowa 2002)).

      ¶31   The    Panel     found       that    in    this   case    these    factors

weighed in both directions.              It concluded that some factors were

mitigating      considerations,          including      Judge   Woldt's       admission

that he had engaged in judicial misconduct, the lack of any

personal benefit from his misconduct, his history of service on
the bench, and the lack of prior formal complaints against him.

The Panel also noted later in its discussion that three of the

incidents had occurred within a one-week period of time, which

Judge Woldt had described as a tumultuous time in his family

circumstances.

      ¶32   On the other hand, a number of these factors were

aggravating     and      called    for    a     more   severe   sanction.        These

aggravating factors included that Judge Woldt's misconduct was
far   removed     from    any     judicial      purpose;      that   his   misconduct
                                           17
                                                                            No.     2020AP1028-J



occurred in the courtroom and, with one exception, in the middle

of    court    proceedings;           that   his         misconduct       occurred        in    his

official capacity as a representative of the judicial system;

and    that    his       misconduct       had        a    substantial       impact     on       the

integrity of and respect for the judiciary.

       ¶33    The    Panel        also   discussed             separately       whether     Judge

Woldt's six instances of misconduct constituted an aggravating

pattern.      Ultimately, the Panel believed that the 2009 incident

was not part of a pattern because of the period of time between

that incident and the other five incidents, but it determined

that the five incidents that occurred in just under a year (May

2015-April         2016)    did       constitute          an    aggravating        pattern      of

misconduct, rather than a number of isolated incidents.                                          In

addition to the closeness in time, the Panel emphasized that all

of the incidents of misconduct involved inappropriate demeanor

in the courtroom.

       ¶34    The Panel considered two other judicial disciplinary

proceedings        where        the   misconduct          had    similarly       stemmed       from
improper      judicial          demeanor:            In    re        Judicial     Disciplinary

Proceedings Against Gorenstein, 147 Wis. 2d 861, 434 N.W.2d 603

(1989),      and    In     re    Judicial    Disciplinary              Proceedings     Against

Breitenbach, 167 Wis. 2d 102, 482 N.W.2d 52 (1992).                                In both of

those proceedings, the respondent judge no longer held office at

the    time   of     the    court's       disciplinary               proceeding.      In       each

proceeding, the judge was found to have demonstrated over a

period of five years a pattern of insensitivity and disrespect
to    litigants,      witnesses,         attorneys,            and    others.      This     court
                                                18
                                                                             No.       2020AP1028-J



determined that each judge's pattern of sarcastic, demeaning,

and intemperate behavior was serious enough to warrant imposing

a two-year suspension during which the judge was prohibited from

serving as a judge of any court, including serving as a reserve

judge.

      ¶35    The Panel stated that the decisions in Gorenstein and

Breitenbach        confirmed       that       incidents         of        improper       judicial

demeanor    can     warrant      serious      discipline.             It     concluded          that

Judge Woldt's violation of four different sections of the Code

and   the   multiple       occasions      on       which    the      violations          occurred

required     the    imposition      of    a     suspension           in    order        to    foster

"public     confidence      in    the     sanctity         of   a    fair        and    impartial

judiciary."        Noting that Judge Woldt's incidents of misconduct

were less numerous than those committed by Judges Gorenstein and

Breitenbach and weighing the aggravating and mitigating factors,

the Panel recommended that Judge Woldt be suspended without pay

for a period of not less than seven days nor more than 21 days.

  III. REVIEW OF PANEL REPORT AND ANALYSIS
      ¶36    Neither party has sought to appeal from any portion of

the   Panel's       findings        of     fact,         conclusions             of      law,    or

recommendation for discipline.                  Nonetheless, we must review the

Panel's     findings    of       fact    to    determine        if        they     are       clearly

erroneous, and we must review de novo the Panel's conclusions of

law    regarding       whether          those       facts       demonstrate              judicial

misconduct.         Wis.    Stat.       § 757.91;        see     also       In     re    Judicial

Disciplinary Proceedings Against Crawford, 2001 WI 96, ¶10 n.5,
245   Wis. 2d 373,         629    N.W.2d 1;         In     re   Judicial           Disciplinary
                                              19
                                                            No.   2020AP1028-J



Proceedings Against Aulik, 146 Wis. 2d 57, 69, 429 N.W.2d 759

(1988).     As this court holds the constitutional responsibility

for   maintaining   the   proper   administration     of    justice   in   the

courts of this state, we independently determine the appropriate

level of discipline to be imposed in light of the particular

misconduct and the other facts of each case, benefitting from

the Panel's analysis and recommendation.8

      ¶37   Given the parties' stipulation regarding the facts of

the six incidents, we do not find clear error regarding any of

the specific factual findings set forth by the Panel.                 We also

do not find any of the inferences drawn from those facts in the

discussion section of the Panel's report to be unreasonable.

      ¶38   We agree with the Panel that the stipulated facts and

the reasonable inferences from those facts show that Judge Woldt

willfully violated the Code of Judicial Conduct as alleged in

the complaint, and therefore committed judicial misconduct under

Wis. Stat. § 757.81(4)(a).

      ¶39   Although   they   concur     in   the   other   conclusions    of
misconduct and in the imposition of a seven-day suspension, two


      8That the decision regarding whether and at what level to
impose discipline is committed solely to this court is also
supported by the fact that the statute acknowledges that a
judicial conduct panel makes only "recommendations regarding
appropriate discipline for misconduct."      Wis. Stat. § 757.91
(emphasis added).   A recommendation is not a judicial act that
carries any legal effect.    It is this court in which judicial
disciplinary proceedings are filed, and it is this court that
enters an order specifying the discipline to be imposed on a
judge who has committed judicial misconduct.


                                    20
                                                                               No.     2020AP1028-J



justices of this court, Justice Roggensack and Justice Rebecca

Grassl    Bradley,         conclude         that    Judge        Woldt's    display         of    his

handgun in his courtroom does not constitute a violation of the

Code.     It is true that there is an exemption to the statutory

ban on carrying concealed weapons in a courthouse for judges who

are     licensed         to       carry      concealed       weapons.                Wis.     Stat.

§ 175.60(16)(a)6 and (b)2.                   Judge Woldt held a concealed weapon

permit during the incidents at issue in this proceeding.                                          The

authorization        for      a     judge    to    carry     a    concealed          weapon      in   a

courthouse, however, does not resolve the question of whether

Judge Woldt's conduct in the two relevant incidents ran afoul of

the   Code.         The       law    also    does      not   forbid        individuals           from

engaging in impatient, undignified, and disrespectful conduct.

Indeed, in most circumstances, the First Amendment to the United

States Constitution protects from governmental sanction speech

that is impatient, undignified, and disrespectful.                                     That fact,

however, does not mean that a judge cannot be disciplined for

impatient, undignified, and disrespectful speech when the judge
directs that speech to participants in a court proceeding over

which    the       judge      is     presiding.            Indeed,       all     participating

justices in this proceeding agree that Judge Woldt can be and

should      be     disciplined         for     his     impatient,          undignified,           and

disrespectful speech in the incidents at issue here.

      ¶40     It    is     important         to    remember       what     the       Commission's

complaint alleged, which is what the Panel found based on the

Joint Stipulation.                 In Incident Three, the Shaffer sentencing
hearing, the Panel's conclusions of law state that it was "Judge
                                                  21
                                                                    No.   2020AP1028-J



Woldt's display of his gun and comments" (emphasis added) that

constituted       the    violations        of   SCRs      60.02,     60.03(1)      and

60.04(1)(d).      It was not the simple display of a gun; it was the

display     of   the    gun   "as     a   'prop'"    in    connection      with    the

comments.        First, Judge Woldt used undignified, discourteous,

and disrespectful language that demeaned the solemnity of the

court proceeding and his role as the person imposing a just

sentence on behalf of society.9              In addition, although that case

did not involve any firearm charges or even the use or threat of

any   firearm,      Judge     Woldt       essentially      used    his    sentencing

comments to encourage the victims to take matters into their own

hands and use a gun, as he would do.                It was at that point that

he brought out the handgun from under his robe to display it for

dramatic emphasis.        As the Panel noted, it was not necessary for

any valid judicial purpose to display the gun and introduce an

element of force into the sentencing hearing.                     Most importantly,

it was immediately after displaying the gun that Judge Woldt

turned to addressing the defendant, who was a young man with
substantial      cognitive    limitations.          Just    two    sentences      after

holding up the gun, Judge Woldt told this young man that he was


      9   Judge Woldt's comments included the following:

      Damn it, it's my house.    It's my first house, and I
      don't want to move.    Why should I have to move if I
      haven't done anything wrong? I understand that, but I
      also understand that I don't give a shit about my
      idealistic beliefs, if it comes down to my family's
      safety, I'm moving my ass out of there.


                                           22
                                                                        No.   2020AP1028-J



lucky that he had not entered Judge Woldt's house because Judge

Woldt would have shot him dead on the spot with the gun that he

always keeps with him (and had just displayed).                         That comment in

connection with the display of the gun served no purpose other

than to menace and frighten the young man.                          Finally, as the

Panel also noted, "Judge Woldt's comments about his own personal

fear and the display of the handgun served only to personalize

the proceeding and detract from his role as an impartial and

fair decision maker."

       ¶41    We have no hesitation in concluding that Judge Woldt's

comments,       when      combined   with     the     unnecessary    display     of   his

personal handgun during the sentencing proceeding, constituted a

failure to observe            "high standards of conduct"                 "so that the

integrity and independence of the judiciary will be preserved."

SCR 60.02.          A judge who displays a personal gun as a "prop"

during a court proceeding and then immediately threatens to use

it to kill the defendant if he ever broke into the judge's

residence is not demonstrating the integrity of the judiciary,
SCR 60.02, and is not                "promot[ing] public confidence in the

integrity and impartiality of the judiciary."                            SCR 60.03(1).

Such conduct does not show that the judge is conducting himself

or herself as a respected judicial officer applying the law in a

dispassionate and reasoned manner, as the public expects judges

to do.        Judge Woldt's conduct during the                    Shaffer     sentencing

hearing      also    cannot    be    described        as    "patient,    dignified    and

courteous to litigants, jurors, witnesses, lawyers and others
with     whom       the     judge     deals      in        an   official      capacity."
                                            23
                                                                      No.    2020AP1028-J



SCR 60.04(1)(d).         The facts of the Shaffer sentencing hearing

adequately prove the three Judicial Code violations alleged in

the Commission's complaint.

    ¶42       Similarly, Judge Woldt's conduct during the Government

Day event must be considered in context.                     He was meeting with a

group of high school students.                 When asked a general question

about courthouse security, he responded by displaying his gun

again    as   a   "prop,"   apparently         to    make    dramatic       his   ongoing

courthouse security complaints.10                   No one asked him whether he

carried a gun, and no one asked to see the gun.                         There was no

reason to pull out a gun in response to a question from a high

school student.          Although the Joint Stipulation indicates that

the gun was not loaded at the time it was displayed, Judge Woldt

did not disclose that fact to the students.                     All they knew was

that an adult judge in a black robe sitting on a judicial bench

in a courtroom suddenly pulled out a gun, which for all they

knew could have been loaded.              As was the case with the Shaffer

sentencing, Judge Woldt's dramatic introduction of the use of
force    in    the   form    of    his    personal          handgun     unnecessarily

personalized      what    should   have    been       an    educational      discussion

about a topic of civic interest.                    Drawing a gun in front of a



    10 The Panel explicitly found that Judge Woldt had used his
gun "as a 'prop'" when stating his views on courthouse security
in response to the student's question and that he did so to give
dramatic effect to his response.       Judicial Conduct Panel's
Findings of Fact, Conclusions of Law and Recommendation ¶11 and
p. 19.


                                          24
                                                                       No.      2020AP1028-J



group of teenage high school students when on the bench in one's

capacity as a representative of the judicial branch and when

there    is    no    judicial      purpose    for    doing     so    does    not    promote

confidence in the judge as a dispassionate and impartial arbiter

of the law or in the judiciary as a whole.                            Moreover, Judge

Woldt     expressly         "accept[ed]       that       displaying       the      gun    was

unnecessary and ill-advised, and stipulate[d] that it violated

SCR 60.03(1) and 60.02."              Respondent's Brief Regarding Sanctions

at 9.         We therefore conclude that the Panel was correct to

conclude      that       Judge    Woldt's    conduct      in   the    context       of   the

Government Day event violated both SCR 60.02 and SCR 60.03(1).

      ¶43     Having concluded that Judge Woldt committed misconduct

in all six incidents, we now turn to the appropriate level of

discipline.

      ¶44     The purpose of judicial discipline is not to punish

the   judge,        In    re     Judicial    Disciplinary       Proceedings         Against

Aulik,    146       Wis. 2d 57,      77,     429    N.W.2d 579       (1988),       but   "to

protect       the    court       system     and    the    public     it      serves      from
unacceptable judicial behavior."                    In re Judicial Disciplinary

Proceedings         Against       Gorenstein,       147    Wis. 2d 861,         873,     434

N.W.2d 603 (1989); see also Aulik, 146 Wis. 2d at 77.                            The level

of discipline, therefore, should be determined by the amount of

protection that is needed, given the seriousness of the judge's

misconduct and the likelihood that it would recur.                            Gorenstein,

147 Wis. 2d at 873.              Discipline "commensurate with the conduct"

also is necessary to maintain the integrity of the judicial
process and to demonstrate that integrity to the public so that
                                             25
                                                                  No.     2020AP1028-J



the   public      retains   confidence    in    the    courts    of     this    state.

Crawford, 2001 WI 96, ¶39;11 see also Aulik, 146 Wis. 2d at 77.

      ¶45    In    his   sanction   brief      to     the    Panel,     Judge    Woldt

contended that this court imposes a suspension rather than a

reprimand only when the respondent judge's conduct has involved

some degree of "moral culpability."              We acknowledge that we have

previously stated that we consider suspension and removal from

office to be "drastic measures" that are generally reserved for

serious, repeated or persistent violations of the Code.                         In re

Judicial       Disciplinary      Proceedings          Against      Seraphim,        97

Wis. 2d 485, 513, 294 N.W.2d 485 (1980).                    We have not, however,

made "moral culpability" a bright-line test for the imposition

of a suspension.         To the contrary, we have expressly stated that

we    do    not   use    bright-line     standards      when     determining      the

appropriate level of discipline:



       The
      11     court  in         Crawford        explained       this     purpose     of
discipline as follows:

      The sanction that we impose must convey to the public
      the gravity with which this court views judicial
      misconduct.    Those who sit in judgment in both civil
      and   criminal   matters,  in  which   the  lives  and
      livelihoods of the citizens of this state are
      involved, must be above reproach. When a judge fails
      to live up to the demanding, but necessary, standards
      that are imposed upon the elected judiciary, the
      integrity of the entire judicial process can be only
      reaffirmed by a sanction commensurate with the
      conduct.

In re Judicial Disciplinary Proceedings Against Crawford, 2001
WI 96, ¶39, 245 Wis. 2d 373, 629 N.W.2d 1.


                                         26
                                                                            No.         2020AP1028-J


       We have not established, nor will we here, a "bright-
       line"  standard when, for example,       reprimand or
       suspension is warranted as opposed to suspension.
       Each case is different, and is considered on the basis
       of its own facts.
Crawford, 245 Wis. 2d 373, ¶40.                      We will, therefore, determine

the appropriate level of discipline for Judge Woldt's judicial

misconduct based on the particular facts of this case.

       ¶46     In general, we agree with the Panel's view of                                     the

aggravating        and     mitigating       factors          present        in     this      case,

although we depart from the Panel on a couple of points.
       ¶47     We begin with the nature of Judge Woldt's misconduct,

which    we     view      to   be    serious         and     to     have      a        significant

detrimental impact on the public's view of the judiciary.                                        We

have     already       discussed      how       Judge      Woldt       used        undignified,

discourteous, and disrespectful language unbecoming a judge and

essentially        threatened         a     young       defendant          with          cognitive

impairments in the Shaffer sentencing.                       In the Krebs sentencing,

he again used profane language and imagery to demean what he

believed       defense     counsel's        argument         to     be.           He     displayed

irritation with counsel's attempt simply to make arguments on

behalf    of    his      client     and   made       clear      that   he     wanted        Krebs'

counsel, as well as all other attorneys who appear in his court,

to "get to the point" or "jump to the chase" because he does not

wish to hear extended arguments.                        Indeed, he said that when

proceedings      are      taking     longer      than      he     would    like,         attorneys

should know that the best thing they can do is to "shut their

pie holes."        A highly distressing part of Judge Woldt's conduct
during    the    Krebs     hearing        was    his    fairly      blatant            attempt   to

                                                27
                                                                      No.    2020AP1028-J



intimidate the defendant into waiving his right to speak in

allocution.       Equally distressing, he referred to the 13-year-old

victim in the case as a "so-called victim," thereby questioning

in    open    court    whether   the    young     girl   had   really       suffered   a

second-degree         sexual   assault     despite       the   fact     that    he   had

accepted the defendant's plea to that crime.12                    Finally, in the

first       incident   at   issue      here,    the    2009    sentencing       in   the

Williams       case,     Judge   Woldt         mischaracterized        the     in-court

statement of the victim in a domestic violence case13 and then

castigated her for having the temerity to express her opinion of

her     current       relationship      with     the     defendant,         essentially

       Judge Woldt's sanction memorandum to the Panel noted that
       12

the victim was not in the courtroom for the sentencing hearing.
The fact that the victim was not in the courtroom to hear Judge
Woldt's demeaning comment in person matters little.          The
important thing for purposes of the Code and this proceeding is
the fact that Judge Woldt made the comment. In addition, Judge
Woldt made the comment on the record in open court. Even though
the victim did not hear the comment as it was uttered, there is
a strong possibility that she learned of the comment at some
later time.

       Judge Woldt said to the victim that he was "sick and
       13

tired of victims coming in here and they call the cops when they
need 'em but then later on they come and say:      Oh, no, this
person's an angel."    His statement clearly implied that this
victim had also stated in court that the defendant was an
"angel." That was not what the victim had said. What she said
was that she hoped the court would impose a fine and community
service rather than an extended period of probation "because we
are trying to work things out and things have been a lot
better."   Judge Woldt was free not to credit her statement, if
he had a basis for doing so, and he was also free to impose
probation and counseling despite her statement. What he was not
free to do was to mischaracterize her statement and treat her
without dignity, respect, and sensitivity.


                                          28
                                                                    No.        2020AP1028-J



discouraging her from calling the police in any future domestic

violence situations.             These are      all serious violations of a

judge's ethical duties and show an open and callous disregard of

Judge   Woldt's      obligation      to    serve     the    public        in     a     fair,

reasoned, impartial, and courteous way.

      ¶48   We part ways to a limited extent with the Panel's

conclusion about whether there was a pattern to Judge Woldt's

misconduct.       The Panel thought that there was a pattern with

respect to the five incidents that occurred between May 2015 and

April 2016, but it believed that the February 2009 incident was

not part of a pattern of misconduct because of the length of

time that passed between that incident and the next one.                                   We

acknowledge that there was a substantial period of intervening

time between the first two incidents at issue, but that passage

of time, by itself, does not eliminate the pattern that has

existed from 2009 to 2016.               The 2009 incident in the Williams

sentencing,     in    which      Judge     Woldt    mistreated        the        domestic

violence      victim        using        undignified,       discourteous,                  and
disrespectful      language,      was     no    different     in    type        from       the

undignified,      discourteous,      and       disrespectful       manner       in     which

Judge Woldt treated people in his courtroom in 2015 and 2016.

Unfortunately, the fact that Judge Woldt acted the same way in

his   courtroom      back   in    2009    indicates    that    this       was        not    an

isolated instance.          That makes the misconduct even more serious

and the need for a sanction that will deter Judge Woldt from

continuing to act in that manner all the more pressing.


                                          29
                                                                          No.     2020AP1028-J



      ¶49   In     addition,       all     of        the   incidents       of     misconduct

occurred in the courthouse where Judge Woldt was acting in his

official capacity as a circuit court judge.                          Five of the six

incidents occurred during case proceedings in open court.                                 All

of the incidents have certainly had a negative effect on the

public's respect for the integrity, fairness, and competency of

the judiciary.

      ¶50   On the mitigating side of the ledger, we acknowledge

that Judge Woldt has acknowledged that he committed judicial

misconduct    by    entering       into     a        stipulation     to     that     effect,

although his sanction brief to the Panel did attempt to minimize

the nature and extent of his wrongdoing.                          We also acknowledge

Judge Woldt's assertion that he has attempted to modify his

conduct.     In addition, Judge Woldt does have an extended period

of service as a circuit court judge, and there have not been any

prior formal complaints filed with this court by the Commission

regarding his judicial performance.                    All of these factors lessen

the   sanction      that    would        otherwise         be    appropriate        for   the
misconduct in this case.

      ¶51   Although       each     case        is     unique,     prior        disciplinary

proceedings may inform our consideration of the proper level of

discipline to impose.          In this case we believe that three prior

judicial disciplinary proceedings are relevant.                            We agree with

the   Panel      that      Judge    Woldt's            sarcastic,      demeaning,         and

disrespectful comments to people in his courtroom are similar in

nature to the judicial misconduct committed by Judges Gorenstein
and Breitenbach.        Judge Woldt's misconduct, however, is neither
                                            30
                                                                   No.    2020AP1028-J



as egregious nor as persistent as their misconduct.                       The third

disciplinary proceeding that has a similar type of misconduct

was In re Judicial Disciplinary Proceedings Against Michelson,

225   Wis. 2d 221,          591   N.W.2d 843    (1999).      In    that    case,   we

imposed     a    public     reprimand   on     Judge   Michelson    for    a   single

incident in which he called the daughter of a litigant a "slut"

for having a child out of wedlock.                     Judge Woldt's conduct is

more serious          than that committed by Judge Michelson, and it

occurred on multiple occasions rather than on just one occasion.

      ¶52       Having considered all of the facts of this proceeding,

including       all    of   the   appropriate     aggravating      and    mitigating

factors, we conclude that a short suspension is necessary in

this situation to assure the members of the public that judges

will treat them with dignity, fairness, and respect when they

enter the courtrooms of this state, and to impress upon Judge

Woldt the seriousness of his misconduct and the need for him to

change how he treats the jurors, lawyers, litigants, witnesses,

victims, and staff with whom he interacts.                  Given Judge Woldt's
lengthy history of service on the bench, the fact that he has

not previously been the subject of a disciplinary complaint, and

the fact that five years have passed since the last incident at

issue here, we conclude that a seven-day suspension will be

sufficient to ensure that there will not be a repetition of this




                                         31
                                                  No.   2020AP1028-J



misconduct by Judge Woldt.14   We remind him and the other judges

in this state that how justice is dispensed is often just as

important as the substance of the legal ruling.

     ¶53   IT IS ORDERED that Scott C. Woldt is suspended from

the office of circuit judge without compensation and prohibited

from exercising any of the powers or duties of a circuit judge

in Wisconsin for a period of seven days, commencing August 2,

2021.

     ¶54   ANNETTE KINGSLAND ZIEGLER, C.J. and BRIAN HAGEDORN,

J., did not participate.




     14Although there are differences among the participating
justices regarding the presence of violations of the Code of
Judicial Conduct due to Judge Woldt's displays of his handgun in
his courtroom, the participating justices are unanimous that a
seven-day suspension is the proper level of discipline to impose
in this proceeding.


                                32
                                                                           No.      2020AP1028-J.rgb


         ¶55        REBECCA     GRASSL     BRADLEY,          J.     (concurring            in    part,

dissenting           in   part).         The        Judicial      Code    of       Conduct's         (the

"Code") Preamble states:                   "Care must be taken that the Code's

necessarily           general      rules       do    not    constitute         a    trap    for       the

unwary judge or a weapon to be wielded unscrupulously against a

judge."             SCR 60 pmbl.         Three members of this court disregard

this prefatory admonition and weaponize the Code, brandishing it

as   a       "blunderbuss"        that     may       be    used    by    "any      lawyer       or    any

pundit"         with      a   political        agenda.1           See    Ronald      D.     Rotunda,

Judicial Ethics, the Appearance of Impropriety, and the Proposed

New ABA Judicial Code, 34 Hofstra L. Rev. 1337, 1341 (2006).

The majority conjures Code violations from provisions that do

not encompass the charged conduct, even under the most generous

construction of the language.                        Overly broad constructions of the

Code         risk    "demean[ing]        the     seriousness        of    the       charge      of    an

ethics         violation[.]"              Id.        at     1377.         Even       worse,          such

manipulations of the Code unjustly "besmirch and tarnish" the

reputation of individual judges and the judiciary as a whole.

See id. at 1341.                They also undermine the public's confidence in

the justice system, which is contrary to the Code's purpose.

SCR 60.02 cmt.; cf. State v. Hermann, 2015 WI 84, ¶141, 364

Wis. 2d 336,              867      N.W.2d 772              (Ziegler,       J.,        concurring)

(discussing           Caperton      v.    A.T.       Massey       Coal   Co.,       556    U.S.       868



       Political attacks on the judiciary have been a significant
         1

problem in Wisconsin.   See generally Patience Drake Roggensack,
Tough Talk and the Institutional Legitimacy of Our Courts,
Hallows Lecture (Mar. 7, 2017), in Marq. Law., Fall 2017, at 47.


                                                     1
                                                           No.   2020AP1028-J.rgb


(2009)) ("If a judge were required to recuse whenever a person

could conjure a reason to question a judge's impartiality, a

judge could be attacked without a standard on which to evaluate

the attack.        We have rejected a loose and standardless test, as

the Supreme Court in Caperton did, in no small part because it

would invite mischief and judge shopping.").

       ¶56     In this matter, a three-justice majority2 ignores the

Code's Preamble and distorts the text of the Code provisions it

invokes to justify a legally unsupportable finding of misconduct

premised on a judge's display of a handgun he lawfully carried.

In doing so, three justices establish a precedent that may be

wielded unscrupulously against other judges in the future.                   The

majority unearths three dormant traps buried within the Code's

general rules for one unwary judge, the Honorable Scott C. Woldt

of   Winnebago      County.     After   misstating   the    facts——and      with

almost no textual analysis of the Code——the majority concludes

that       Judge   Woldt   violated   three   separate   rules     by   briefly


       Two Justices did not participate, leaving only five
       2

Justices to decide this matter.   See State v. Hermann, 2015 WI
84, ¶154, 364 Wis. 2d 336, 867 N.W.2d 772 (Ziegler, J.,
concurring) ("Citizens of the state deserve to have the entire
supreme court decide all cases unless extreme circumstances
require otherwise.   Unlike the circuit court or the court of
appeals, the supreme court serves a law development purpose;
therefore, cases before the supreme court impact more than
parties before the court."); William H. Rehnquist, Sense and
Nonsense About Judicial Ethics, 28 Rec. Ass'n B. City N.Y. 694,
707 (1973) ("Where we deal with appellate courts which
customarily sit en banc, it seems to me scarcely debatable that
decisions of important questions of statutory or constitutional
law by less than a full court are, other things being equal,
undesirable.").


                                        2
                                                                No.    2020AP1028-J.rgb


displaying a firearm while making innocuous statements in his

courtroom on two occasions.

    ¶57     The        majority's      analysis      suggests         that     it   is

disciplining Judge Woldt at least in part because it considers

the display of a firearm offensive.                 This court should be wary

of suspending a judge elected by the people, thereby temporarily

subverting the will of the people, particularly when part of the

basis for such discipline rests on three Justices regarding his

conduct    as    politically      incorrect.        See    In   re     Seraphim,     97

Wis. 2d    485,        513,    294     N.W.2d 485        (1980)       (per      curiam)

("Suspension and removal, to be sure, are drastic measures.");

cf. In re Amendment of the Code of Judicial Conduct's Rules on

Recusal, 2010 WI 73, ¶11 (Roggensack, J., statement in support),

https://www.wicourts.gov/sc/rulhear/DisplayDocument.pdf?content=

pdf&seqNo=51874         ("We   elect    judges      in    Wisconsin;         therefore,

judicial    recusal       rules      have   the    potential      to     impact     the

effectiveness of citizens' votes cast for judges.").                           While I

concur with the court's decision that a one week suspension

without    pay    is    appropriate     discipline       for    other    conduct,    I

dissent from the majority's decision that Judge Woldt's displays

of a firearm constitute misconduct.

                                  I.   BACKGROUND

    ¶58     Judge Woldt was appointed to the bench in 2004 and the

voters of Winnebago County elected and re-elected him to three

terms of service since his appointment.                   He has presided over

27,096 cases through disposition.3                Based on statistics provided

    3   Judicial Conduct Panel, ¶34.

                                            3
                                                                  No.    2020AP1028-J.rgb


by the District Court Administrator, he had a below average

judicial substitution rate from 2014 to 2018.4                          Other than the

present matter, he has not been the subject of any public or

private    judicial        discipline.5         While   he   was    an    attorney       in

private practice from 1987 to 2004, Judge Woldt was not subject

to any public or private attorney discipline.6                           The Judicial

Conduct    Panel      found     that   he       cooperated       with    the    Judicial

Commission's investigation.7

     ¶59       The   Judicial    Commission        filed     a    complaint      against

Judge Woldt for six "incidents."                   Only the second and third

incidents involved Judge Woldt's display of a firearm.                            During

the third incident, Judge Woldt used profanity, and in so doing,

violated the Code.           I agree with the majority on this point.                    I

part ways with the majority because it characterizes the brief

display of the firearm as misconduct.                   No provision of the Code

supports that conclusion.              I also part ways with the majority

because it misconstrues several innocuous statements made during

the second and third incidents.

     ¶60       Importantly,      the      Judicial      Commission's            complaint

acknowledges that Judge Woldt had a license to carry a handgun.

It also acknowledges that properly licensed judges, including

Judge    Woldt,      are   expressly    permitted       by   statute       to    carry   a


     4   Id., ¶35.
     5   Id., ¶31.
     6   Id.
     7   Id., ¶32.


                                            4
                                                            No.    2020AP1028-J.rgb


firearm in a courthouse——either openly or concealed.8                         Judge

Woldt     has    not   been   accused   of   violating    any     statutory   laws

regulating the possession or use of firearms.                   Accordingly, the

court's review on this issue is limited to whether Judge Woldt's

display of the firearm, on one or both occasions, violated the

Code.

                 A.    The Second Incident – "Government Day"

      ¶61       In early 2016, Judge Woldt participated in an event

known as "Government Day," which was sponsored by the local

chamber of commerce.          Judge Woldt met with high school students

in   the    courtroom,     and   the    students   were   scheduled     to    later

participate in a debate before the County Board on "courthouse

security."9       When the students met with Judge Woldt, one student


      8Wisconsin Stat. § 175.60(16)(a)6 (2019–20) provides, in
relevant part:

      (a) Except as provided in par. (b), neither a licensee
      nor an out-of-state licensee may knowingly carry a
      concealed weapon, a weapon that is not concealed, or a
      firearm that is not a weapon in any of the following
      places: . . .

                6. Any portion of a building that is a county,
                state, or federal courthouse.

Paragraph (b) provides:

      The prohibitions of para. (a) do not apply to any of
      the following: . . .

                2. A weapon in a courthouse or courtroom if a
                judge who is a licensee is carrying the weapon or
                if another licensee or out-of-state licensee,
                whom a judge has permitted in writing to carry a
                weapon, is carrying the weapon.
      9   The Judicial Conduct Panel did not mention this debate in
                                                        (continued)
                                   5
                                                           No.   2020AP1028-J.rgb


asked him for his thoughts on the debate topic.                    Judge Woldt

proceeded to un-holster a handgun from beneath his robe.10                    He

then removed the handgun's magazine and ejected the round in the

chamber.11      Next, he briefly raised the handgun, without pointing

it at anyone and without his finger near the trigger guard,12 and

explained that he had the handgun for his protection.

     B.    The Third Incident – Sentencing in State v. Shaffer

     ¶62     A similar incident occurred in the summer of 2015.

Judge Woldt was presiding over a sentencing hearing in State v.

Shaffer.13        The   defendant    was    charged   with       stalking    and

residential      burglary.14    He   pled   no   contest    to   the   stalking

charge, and the burglary charge was dismissed and read in.                   Two

victims were present at the sentencing hearing, and one victim

explained that the defendant's conduct made him feel that he

could not assure his wife of her safety in their home.15                     The

its findings of fact, but the Judicial Commission acknowledged
the debate in its reply brief. Judicial Commission's Reply Br.,
at 5 ("Even though Judge Woldt knew that the high school
students were debating the issue of courthouse security, it is
entirely reasonable to infer that Judge Woldt intentionally
involved these students in his dispute with the County Board
(albeit in a minor way).    After all, Judge Woldt knew when he
displayed his firearm to them, that they would be debating
courthouse security in front of the County Board[.]").
     10   Complaint, ¶¶14–15.
     11   Id., ¶15.
     12   Id.
     13   Winnebago County Case No. 2014CF509.
     14   Judicial Conduct Panel, ¶13.
     15   Id., ¶15.

                                      6
                                                      No.   2020AP1028-J.rgb


transcript reflects that Judge Woldt responded to the victim's

concerns as follows:

     I understand the fear of the victims in this
     case. . . .   I've been trying to get security into
     this courthouse. There is none. Any one of you could
     have walked in today with a gun. . . . So I have that
     fear too.   So what can I tell you to do with that
     fear?   I have tried the County Board, I have tried
     everything to get people to do something to keep guns
     out of this courthouse, and nothing happens, so you
     know, you got to take it -- you gotta do what you need
     to do to protect yourself. I can tell you what I do
     now. This is what I do -- (the court holds up a gun).
     That I keep up here on the bench just because I want
     to protect myself. Now, I'm not saying you should do
     that but if I was in your -- if I was in your
     situation, I'd have it on my side all the time.16
The Judicial Conduct Panel found the transcript's notation that

"(the court holds up a gun)," means that Judge Woldt proceeded

in much the same way that he did on Government Day.           Judge Woldt

un-holstered a handgun from beneath his robe.           He then removed

the handgun's magazine and ejected the round in the chamber.             He

did not point the handgun at anyone and his finger was not near

the trigger guard.17       According to Judge Woldt, his intent was to

"express[] his understandings of the victims' fear" and "show

the victims 'what he does' for personal safety."18

     ¶63    The parties seem to dispute whether Judge Woldt then

lowered    the   handgun    before   telling   the   defendant,    "[w]ith

today's laws with the Castle Doctrine, you're lucky you're not


     16   Id., ¶16.
     17   Id., ¶¶17–18.
     18   Judge Woldt's Br., at 10–11.


                                     7
                                                             No.   2020AP1028-J.rgb


dead because, if you would have came into my house, I keep my

gun with me and you'd be dead, plain and simple but that's what

makes this so scary."19         Notably, the complaint says that Judge

Woldt "raised and briefly displayed the handgun to those present

in the court," but it does not indicate when he lowered the

handgun.20    Judge Woldt has explained his intent in making this

statement    was   to   "caution   the      defendant   of     the   dangers    of

invading private homes."21

     ¶64     Shortly    after   Judge    Woldt   made   this       statement,   he

spoke directly to the victims present at the sentencing hearing.

He told them:

     [W]hat can I do to protect the public from [the
     defendant] because he's not going to change, and
     that's incarceration. That's the only thing I can do
     is take him out of society by doing it, but I can also
     do some things also to hopefully make the victims more
     at ease 'cuz I agree with you with respect -– I agree
     -– I agree with you, partly because I am an idealist
     also. Damn it, it's my house. It's my first house, I
     don't want to move.    Why should I have to move if I
     haven't done anything wrong? I understand that, but I
     also understand that I don't give a shit about my
     idealistic beliefs, if it comes down to my family's
     safety I'm moving my ass out of there.22




     19   Compare id., at 11, with Judicial Commission's Reply Br.,
at 6.
     20   Complaint, ¶22 (emphasis added).
     21   Judge Woldt's Br., at 11.
     22   Judicial Conduct Panel, ¶20.


                                        8
                                                                 No.   2020AP1028-J.rgb


Notwithstanding his profane language, the Judicial Conduct Panel

noted, "[t]here is no indication that any of the cases at issue

were improperly influenced by Judge Woldt's misconduct."23

                              C.     Procedural History

       ¶65    For   the      second     incident,       the   Judicial      Commission

charged Judge Woldt with violating SCR 60.02 and 60.03(1).                         For

the third incident, it charged him with violating the same two

rules,      along   with      a    third,    SCR     60.04(1)(d).        Judge   Woldt

answered the Judicial Commission's complaint by admitting the

complaint's factual allegations and conceding the conclusions of

law;    however,        he   noted    that    "the    Commission's     argument    for

suspension omits facts, ignores context, and, at times, unfairly

portrays the selected facts on which it does rely."24                       So, while

the parties agree on the facts, they strongly disagree on their

characterization and the inferences that can be reasonably drawn

from    them.       A    Judicial     Conduct      Panel   convened    to   recommend

appropriate discipline.              The Panel accepted the stipulated facts

and conclusions of law and recommended Judge Woldt be suspended

for one to three weeks without pay.

                                     II.     ANALYSIS

                              A.     Standard of Review

       ¶66    We accept the findings of fact of a Judicial Conduct

Panel unless they are clearly erroneous.                      In re Crawford, 2001

WI 96, ¶10 n.5, 245 Wis. 2d 373, 629 N.W.2d 1 (per curiam).                         We


       23   Id., ¶37.
       24   Judge Woldt's Br., at 1–2.


                                             9
                                                        No.    2020AP1028-J.rgb


decide questions of law, including the proper interpretation and

application of the Code, independently.25           See Filppula-McArthur

ex rel. Angus v. Halloin, 2001 WI 8, ¶32, 241 Wis. 2d 110, 622

N.W.2d 436 (citing City of West Allis v. Sheedy, 211 Wis. 2d 92,

96, 564 N.W.2d 708 (1997)); see also Gabler v. Crime Victims

Rights Bd., 2017 WI 67, ¶47, 376 Wis. 2d 147, 897 N.W.2d 384.

We are not bound by a party's concession of law.                     State v.

Anderson,   2014    WI    93,   ¶19,   357   Wis. 2d 337,     851   N.W.2d 760

(citing Bergmann v. McCaughtry, 211 Wis. 2d 1, 7, 564 N.W.2d 712

(1997)); St. Augustine Sch. v. Taylor, 2021 WI 70, ¶102, __

Wis. 2d __,    __        N.W.2d __     (Rebecca   Grassl      Bradley,     J.,

dissenting) (quoting Ross v. Bd. of Outagamie Cnty. Supervisors,

12 Wis. 26, 44 (1860) (Dixon, C.J., dissenting)) ("We sit here

to decide the law as we find it, and not as the parties or

others may have supposed it to be.").              Therefore, we are not

obligated to accept Judge Woldt's concession that he violated

the Code by displaying a firearm.

     ¶67    The Judicial Commission, as the prosecutor, bears the

burdens of proof and persuasion.              See Wis. Stat. § 757.85(6)

(2019–20).26    It can prosecute only "misconduct" or "permanent

     25 A Judicial Conduct Panel has the statutory authority to
make "recommendations regarding appropriate discipline for
misconduct."   Wis. Stat. § 757.91.   As the majority explains,
"[a] recommendation is not a judicial act that carries any legal
effect.    It is this court in which judicial disciplinary
proceedings are filed, and it is this court that enters an order
specifying the discipline to be imposed on a judge who has
committed judicial misconduct." Majority op., ¶36 n.8.
     26All subsequent references to the Wisconsin Statutes are
to the 2019-20 version.


                                       10
                                                                    No.   2020AP1028-J.rgb


disability,"     which       are    both    statutorily-defined           terms.        Id.;

§ 757.81(4),      (6).             This     matter       involves     allegations        of

misconduct,      not    permanent          disability.           Notably,    not      every

violation of the Code constitutes misconduct.                       Something more is

required.     § 757.81(4); In re Tesmer, 219 Wis. 2d 708, 728, 580

N.W.2d 307 (1998).           In the context of this matter, the alleged

violations       must        be      willful        to     constitute        misconduct.

§ 757.81(4)(a).          A        violation    of    the    Code     is     willful     if,

according to our controlling precedent, "the judge's conduct was

not the result of duress or coercion and . . . the judge knew or

should    have   known       that     the     conduct      was    prohibited       by   the

Code[.]"    Tesmer, 219 Wis. 2d at 729.

                         B.        Establishing the Facts

     ¶68    In the Judicial Commission's brief, it asserted that

Judge Woldt was involved in an ongoing political dispute with

the County Board regarding courthouse security.27                         The Commission

inferred from the alleged existence of this dispute that when

Judge Woldt displayed his handgun, his intent was to hijack

Government Day to make a political statement that served no




     27 Judicial Commission's Br., at 24–25 ("Judge Woldt
seemingly had one motive for using his handgun as a 'prop' in
both circumstances:     expressing his dissatisfaction with the
manner in which courthouse security was being addressed by the
board. . . . Judge Woldt knew that the students who were in his
courtroom for Government Day were also going to be meeting with
the   County   Board  that   same  day   and,    by   his actions,
unnecessarily    involved   the   students    in    their  ongoing
dispute.").


                                              11
                                                                               No.    2020AP1028-J.rgb


legitimate       judicial          purpose.28              Importantly,         the    Commission's

complaint        does       not    mention           this      alleged        political     dispute.

Neither does the Judicial Conduct Panel's finding of facts.

      ¶69    Nevertheless,                the        majority          blithely        adopts         the

Judicial Commission's portrayal of Judge Woldt as a gun-toting

cowboy     who    misused          his    office          to    advance       his     stance     in    an

ongoing political battle.                       The majority writes, for example,

"[w]hen     asked       a    general        question           about        courthouse      security,

[Judge Woldt] responded by displaying his gun . . . as a 'prop,'

apparently       to     make       dramatic          his       ongoing       courthouse      security

complaints."29

      ¶70    The      majority           errs    by        failing       to    apply    the    proper

standard of review and by essentially shifting the burdens of

proof and persuasion to Judge Woldt.                                  We review the Judicial

Conduct      Panel's             finding        of        facts;       we      do     not   consider

unsubstantiated              assertions              of        the      Judicial        Commission.

Crawford, 245 Wis. 2d 373, ¶10 n.5.                             The Panel's findings do not

mention     an     ongoing          political             dispute,          likely     because        the

Judicial         Commission's              complaint             does         not     allege      one.

Admittedly,        Judge          Woldt    said        at      the     sentencing       hearing        in

Shaffer, "I've tried the County Board, I have tried everything

to   get    people          to    do     something          to       keep     guns    out   of    this



       Id. at 26 ("It appears that Judge Woldt had an
      28

alternative plan for the students when he used the event as his
opportunity to complain about his dispute with the County
Board[.]").
      29   Majority op., ¶42.


                                                     12
                                                                    No.    2020AP1028-J.rgb


courthouse, and nothing happens, so you know, you got to take it

–- you gotta do what you need to do to protect yourself."30                                The

majority mischaracterizes this judge's concerns about courthouse

security      as    a     political      battle      with   the   County    Board.        The

stipulated facts do not support the majority's narrative.                                   On

Government Day, Judge Woldt was responding to a high school

student's question, not advancing a political agenda.                                  If the

debate      topic        was   politically        sensitive,      that     is    not    Judge

Woldt's fault; there is no evidence that he picked the debate

topic or was involved with organizing or planning Government

Day.

       ¶71    The        majority    seemingly        attributes     its        own    firearm

phobias      to     the    high     school      students,     suggesting         they    were

frightened, scared, or otherwise discomforted by Judge Woldt's

conduct.          There is no evidence of this either.                      The majority

states, "[a]lthough the Joint Stipulation indicates that the gun

was not loaded at the time it was displayed, Judge Woldt did not

disclose          that    fact      to    the     students."31           Continuing       its

speculation regarding the mindset of the students, the majority

proclaims, "[a]ll [the students] knew was that an adult judge

sitting in a black robe on a judicial bench in a courtroom

suddenly pulled out a gun, which for all they knew could have

been loaded."32            The majority's apprehensions are belied by its


       30   Complaint, ¶21.
       31   Majority op., ¶42.
       32   Id.


                                                13
                                                                  No.    2020AP1028-J.rgb


own emphasis of Judge Woldt's safe handling of the handgun.                             The

majority explains that he:                   "(a) removed the handgun from its

holster beneath his robe, (b) ejected the loaded magazine, [and]

(c) racked the handgun's slide to eject the bullet from the

gun's       chamber . . . ."33               Any     reasonable        observer       would

understand      that       Judge    Woldt    unloaded      the   handgun.         Why      the

majority      suggests       he     should    have    verbally     stated      that     the

handgun was unloaded is unclear.

       ¶72    While condemning Judge Woldt for using the handgun as

a    "dramatic"      rhetorical       device,        the   majority      engages      in    a

dramatic display of its own in its discussion of the Shaffer

sentencing hearing.                According to the majority, "Judge Woldt

essentially         used    his     sentencing       comments     to    encourage       the

victims to take matters into their own hands and use a gun, as

he    would    do."34         This    statement       implies     that      Judge   Woldt

encouraged a sort of vigilantism.                     He did no such thing.                He

said:

       I can tell you what I do now.    This is what I do --
       (the court holds up a gun).    That I keep up here on
       the bench just because I want to protect myself. Now,
       I'm not saying you should do that but if I was in your
       –- if I was in your situation, I'd have it on my side
       all the time.
(emphasis added).           Judge Woldt told the victims what he would do

"if [he] was in [their] situation."                    He explained that he would

exercise      his     natural       right     to   self-defense        by   carrying        a


       33   Id., ¶¶20, 23.
       34   Id., ¶40.


                                              14
                                                         No.   2020AP1028-J.rgb


firearm——a      right   that   is   protected   by     the     United    States

Constitution as well as the Wisconsin Constitution.               U.S. Const.

amend. II; Wis. Const. art. I, §§ 1, 25.             Telling victims that

others in their situation may consider exercising a fundamental

right for defense of hearth and home is qualitatively different

from telling them to "take matters into their own hands."

     ¶73    The majority expands its hyperbole when it moralizes,

"it was not necessary for any valid judicial purpose to display

the gun and introduce an element of force into the sentencing

hearing."35       The   majority    then   misstates    that     Judge    Woldt

"threaten[ed]" to "kill" the defendant if he ever broke into the

judge's home.36       Judge Woldt issued no threat.          He said, "[w]ith

today's laws with the Castle Doctrine, you're lucky you're not

dead because, if you would have came into my house, I keep my

gun with me and you'd be dead, plain and simple but that's what

makes this so scary."          The last part of his statement, "but

that's what makes this so scary," is telling.                It evidences an

intent to convey to the defendant the danger to which he exposes

himself through his criminal conduct.           Judge Woldt explained to

the defendant that he is "lucky" that he did not get shot.                   In




     35   Id.
     36   Id., ¶41.


                                     15
                                                                 No.   2020AP1028-J.rgb


other words, Judge Woldt merely told the defendant that he could

have gotten hurt or killed during his criminal activity.37

     ¶74    A summary of a principle in the recent best seller,

The Coddling of the American Mind, hits at the very heart of the

problem with the majority's hyperbolic statements:                       "There is a

principle in philosophy and rhetoric called the principle of

charity, which says that one should interpret other people's

statements in their best, most reasonable form, not in the worst

or most offensive way possible."                       Greg Lukianoff & Jonathan

Haidt,    The    Coddling      of   the     American      Mind   55    (2018).        The

majority assumes the worst of Judge Woldt, so it reads into his

statements an insidious intent that is not facially or impliedly

present.     When this court exercises its extraordinary power to

discipline      elected   judges,      it      should    apply   the    principle     of

charity,    resolving       doubts     about      the    intended      meaning   of    a

judge's    statement      in   favor      of     the    judge.      After   all,    the

Judicial Commission bears the burdens of proof and persuasion.

See Wis. Stat. § 757.85(6); see also Republican Party of Minn.

v. White, 536 U.S. 765, 796 (2002) (Kennedy, J., concurring)

(quoting Bridges v. California, 314 U.S. 252, 273 (1941)) ("We



     37The   majority   says  the   defendant  had   "substantial
cognitive deficiencies" and "substantial cognitive limitations."
Id., ¶¶17, 40.   The Judicial Conduct Panel's finding of facts,
however, state the defendant had "cognitive disabilities"——the
word "substantial" is noticeably missing.       Judicial Conduct
Panel, ¶13.   The record contains nothing about the nature and
extent of the defendant's cognitive impairment, and the
majority's suggestion that it is particularly severe is just
another example of it playing fast and loose with the facts.


                                            16
                                                                          No.    2020AP1028-J.rgb


should not, even by inadvertence, 'impute to judges a lack of

firmness, wisdom, or honor.'").

                                        C.   The Rules

      ¶75       Compounding       its    failure       to       fairly    characterize          the

facts, the majority fails to follow long-established principles

of   interpretation           under     which    the    text       of     the    relevant       law

controls the analysis of its meaning.                             The majority does not

engage    with     the     text   of     the    Code,       instead       consigning       it    to

footnotes and declaring violations of the Code nowhere to be

found in the text.

      ¶76       Unlike     most    statutes,         which        are      enacted      by      the

legislature, this court promulgates the Code, but the Code's

rules     are    functionally           equivalent         to    statutes        because     they

provide     notice       of    established       public          policy     to    a    regulated

entity, i.e., judges.                 See Calvert v. Mayberry, 440 P.3d 424,

430 (Colo. 2019) (quoting Rocky Mountains Hosp. & Med. Serv. v.

Mariani, 916 P.2d 516, 525 (Colo. 1996)) ("Although '[s]tatutes

by their nature are the most reasonable and common sources for

defining public policy,' professional ethical codes may also be

expressions of public policy."); Rich v. Simoni, 772 S.E.2d 327,

328 (W. Va. 2015) (explaining that the Rules of Professional

Conduct "are statements of public policy with the equivalent

legal force and effect as statutes").                           Similar to our approach

when interpreting statutes, the Preamble of the Code instructs

us   to   apply      its      rules     "through       a     reasonable          and    reasoned

application of the text."                    SCR 60 pmbl.; see Milwaukee Dist.
Council 48 v. Milwaukee Cnty., 2019 WI 24, ¶11, 385 Wis. 2d 748,

                                                17
                                                            No.   2020AP1028-J.rgb


924 N.W.2d 153 (quoting State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110).

       ¶77     The majority asserts that each incident constitutes a

violation of SCR 60.02, which states:

       A judge shall uphold the integrity and independence of
       the judiciary.

       An    independent    and    honorable    judiciary    is
       indispensable to justice in our society.        A judge
       should participate in establishing, maintaining and
       enforcing   high  standards    of  conduct   and   shall
       personally observe those standards so that the
       integrity and independence of the judiciary will be
       preserved.   This chapter applies to every aspect of
       judicial behavior except purely legal decisions.
       Legal decisions made in the course of judicial duty on
       the record are subject solely to judicial review.
The     text    of   SCR   60.02    concerns    conduct    inconsistent       with

judicial       integrity    and    judicial    independence.       Black's     Law

Dictionary defines "integrity" as "[f]reedom from corruption or

impurity;      soundness;    purity;    [m]oral    soundness;     the   quality,

state or condition of being honest and upright."                       Integrity,

Black's Law Dictionary (11th ed. 2019).                  It defines "judicial

independence" as "[t]he structural separation of the judiciary
from the political branches of government so that judges remain

free    from    improper    influences,       partisan    interests,    and    the

pressures of interest groups."           Id. at Judicial independence.

       ¶78     The comment to SCR 60.02 similarly emphasizes judicial

integrity and judicial independence.                It states, in relevant

part:     "Deference to the judgments and rulings of courts depends

upon public confidence in the integrity and independence of the
judges.        The integrity and independence of judges depends in

turn upon their acting without fear or favor."                 SCR 60.02 cmt.;
                               18
                                                                      No.    2020AP1028-J.rgb


see also Tetra Tech EC, Inc. v. Wis. Dep't of Rev., 2018 WI 75,

¶64 n.37, 382 Wis. 2d 496, 914 N.W.2d 21 (lead opinion) ("Our

Code of Judicial Conduct reflects the foundational importance of

keeping     core    judicial    power       in    the    hands    of        an   independent

judiciary[.]"); Gabler, 376 Wis. 2d 147, ¶8 ("When structuring

the   federal      judiciary,     the   Framers         knew    from        experience       the

perils of adopting a separation of powers in name without paying

appropriate        attention    to    the    incentives        affecting           individual

judges."); Patience Drake Roggensack, To Begin a Conversation on

Judicial Independence, 91 Marq. L. Rev. 535, 535 (2007) ("It has

been said that most of the respect the public accords judicial

decisions     emanates      from      public       perception          that        a    court's

decision is an independent determination of what the rule of law

requires.").

      ¶79    The     majority        also        asserts       that         each        incident

constitutes a violation of SCR 60.03(1), which states:                                 "A judge

shall respect and comply with the law and shall act at all times

in a manner that promotes public confidence in the integrity and

impartiality of the judiciary."                  This rule is quite similar to

SCR 60.02, but it requires judges to act in accordance with the

law and to promote public confidence in judicial impartiality.

While   judicial       independence         resists      external       pressures          that

threaten      a      judge's      autonomous            decision-making,                judicial

impartiality precludes personal bias in the exercise of judicial

judgment.         Black's   Law      Dictionary         defines    "impartiality"             as

"[t]he quality, state, or condition of being free from bias and
of    exercising        judgment        unswayed         by      personal              interest;

                                            19
                                                               No.    2020AP1028-J.rgb


disinterestedness."             Impartiality, Black's Law Dictionary.              As

one Australian judge explained:                  "Impartiality refers to what

goes on, and appears to go on, in the mind of the decision

maker.    Independence concerns the relationship of the decision

maker    to    government,        the   parties     and   external     influences."

Michael       Kirby,      Judicial      Recusal:     Differentiating        Judicial

Impartiality and Judicial Independence, 4 Brit. J. Am. Legal

Studs. 1, 1 (2015).

    ¶80       The    Commission      adds    a   third    charge     for   the   third

incident, citing SCR 60.04(1)(d), which states:

    A judge shall be patient, dignified and courteous to
    litigants, jurors, witnesses, lawyers and others with
    whom the judge deals in an official capacity and shall
    require similar conduct of lawyers, staff, court
    officials and others subject to the judge's direction
    and control.    During trials and hearings, a judge
    shall act so that the judge's attitude, manner or tone
    toward counsel or witnesses does not prevent the
    proper presentation of the cause or the ascertainment
    of the truth.   A judge may properly intervene if the
    judge considers it necessary to clarify a point or
    expedite the proceedings.
    ¶81       Crucially, the text of SCR 60.04(1)(d) is decidedly
different than one of its predecessors, which provided:                           "[a]

judge should not seek to be extreme, peculiar, spectacular or

sensational in his or her judgment or in his or her conduct of

the court."         SCR 60.01(12) (1992).           We often consult previous

versions of a law to understand the current law's plain meaning.

Cnty. of Dane v. LIRC, 2009 WI 9, ¶27, 315 Wis. 2d 293, 759

N.W.2d 571 (quoting Richards v. Badger Mut. Ins. Co., 2008 WI

52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581); see also Kalal, 271
Wis. 2d 633,        ¶52   n.9    (quoting    Cass    R.   Sustein,     Interpreting

                                            20
                                                                  No.     2020AP1028-J.rgb


Statutes in the Regulatory State, 103 Harv. L. Rev. 405, 430

(1989))     ("Although      it    is    proper   to     look        at     a    statute's

background     in   the     form       of   actually    enacted           and    repealed

provisions, the legislative history, which was never enacted,

should rarely be permitted to supplant the statutory words as

they are ordinarily understood.").               The history of the Code's

language      reveals      that    "extreme,     peculiar,          spectacular        or

sensational" behavior means something different than behavior

exhibiting a lack of patience, dignity, or courtesy.

                                  D.    Application

      ¶82    The majority perfunctorily declares that Judge Woldt's

displays of a firearm "constituted a failure to observe 'high

standards of conduct' 'so that the integrity and independence of

the   judiciary     will    be     preserved.'"38           The   entirety        of   the

majority's analysis, however, centers on Judge Woldt's comments

accompanying the display of the gun.                  Judge Woldt's conduct on

the two occasions in question did not violate any statutory

laws, nor does it indicate a lack of honesty or demonstrate the

influence of external pressures on his decision-making so as to

call into question his judicial independence.                            In conclusory

fashion, the majority next pronounces that displaying a gun "is

not   'promot[ing]        public       confidence      in     the        integrity     and

impartiality of the judiciary'"39 and "cannot be described as




      38   Majority op., ¶41 (quoting SCR 60.02).
      39   Id. (quoting SCR 60.03(1)).


                                            21
                                                                    No.     2020AP1028-J.rgb


'patient, dignified and courteous[.]'"40                      Again, the majority

neglects to explain how displaying a gun exhibits a lack of

integrity, patience, dignity, or courtesy, nor does the majority

demonstrate     how    displaying     a    gun    reveals       any       internal      bias

impairing     the    judge's    impartiality.           At    best,       Judge      Woldt's

conduct      could     be      characterized        as        "extreme,             peculiar,

spectacular     or    sensational"        but    that    rule       is    no      longer   in

effect, having been replaced decades ago by one that requires

judges to be patient, dignified and courteous.                           The majority is

bound to apply the rules as they are currently written and not

as they may wish them to be.

      ¶83    Perhaps recognizing the utter absence of any textual

basis for its conclusions, the majority insists that "it was

'Judge Woldt's display of his gun and comments' that constituted

the   violations[.]"41           As   explained          earlier,           the      comments

accompanying        Judge   Woldt's       display        of     a     firearm——whether

considered in isolation or in conjunction with the gun——do not

give rise to a Code violation (other than the profanity).                              Judge

Woldt did not threaten anyone or "introduce an element of force"

during the Shaffer sentencing hearing.                    Black's Law Dictionary

defines "force," when used as a noun, as "[p]ower, violence, or

pressure directed against a person or thing."                             Force, Black's

Law   Dictionary.       Judge    Woldt     did    not    use        power      or   violence

against the defendant, nor did he pressure him in any way.                                 The


      40   Id. (quoting SCR 60.04(1)(d)).
      41   Id., ¶40 (quoting Judicial Conduct Panel, ¶¶44–46).


                                          22
                                                                      No.    2020AP1028-J.rgb


majority's       characterization         of       Judge    Woldt's     display          of   his

firearm      during     the      Government          Day    event      as     a        "dramatic

introduction       of     the    use    of     force"42     represents        yet        another

hyperbolic       distortion      of    the     facts.       No   one    other          than   the

majority contends that Judge Woldt used any force whatsoever and

the record disproves the majority's assertion.

      ¶84    In one more attempt to bolster its feeble conclusions,

the majority contends that Judge Woldt violated the Code by

"unnecessarily personaliz[ing]" his statements.43                             The gist of

the   majority's        theory        seems     to    be    that      this        is    somehow

inconsistent       with    the    judge's          role    "as   a   dispassionate            and

impartial arbiter of the law."44                   With respect to his actions on

Government Day, the majority maintains:

      Judge Woldt's dramatic introduction of the use of
      force   in   the   form   of    his   personal    handgun
      unnecessarily personalized what should have been an
      educational   discussion   about    a  topic   of   civic
      interest.    Drawing a gun in front of a group of
      teenage high school students when on the bench in
      one's capacity as a representative of the judicial
      branch and when there is no judicial purpose for doing
      so does not promote confidence in the judge as a
      dispassionate and impartial arbiter of the law or in
      the judiciary as a whole.[45]
Regarding the Shaffer sentencing hearing, the majority quotes

the   Judicial        Conduct     Panel,        which       stated,     "Judge           Woldt's

      42   Id., ¶42.

       Id., ¶42; see also id., ¶40 (quoting Judicial Conduct
      43

Panel, discussion).
      44   Id., ¶42.
      45   Id.


                                              23
                                                             No.   2020AP1028-J.rgb


comments about his own personal fear and the display of the

handgun served only to personalize the proceeding and detract

from his role as an impartial and fair decision maker."46                       The

majority    does     not    explain      how    Judge    Woldt's   "unnecessary"

personalization       demonstrated         any     impartiality       during      a

sentencing hearing, much less during a conversation with high

school     students        detached      from     any     judicial      proceeding

whatsoever.      While displaying a gun may have been "unnecessary,"

it did not run afoul of any ethics provision.

    ¶85     The majority appears to abrogate our decision in State

v. Hermann, which expressly held that circuit court judges are

entitled    to     personalize     statements      made    in   their     judicial

capacity, even at sentencing.              364 Wis. 2d 336.        The defendant

in that case was convicted of several serious crimes stemming

from his decision to drink and drive, including homicide by

intoxicated use of a vehicle.                  Id., ¶7 (lead opinion).           At

sentencing, the judge shared that her sister was killed by a

drunk driver.      Id., ¶10.      She even stated, "I probably more than

anyone else who would be able to sit on this bench in this

county understand the pain that these victims are feeling[.]"

Id., ¶17.        At one point, she said she was "shocked by the

seeming    blasé    faire    attitude     that    this    community     has   about

alcohol    use[.]"         Id.,   ¶13.     A    three-justice      lead   opinion,

written by Justice Ann Walsh Bradley, concluded that when the




    46    Id., ¶40 (quoting Judicial Conduct Panel, discussion).


                                         24
                                                           No.   2020AP1028-J.rgb


remarks were viewed in context, they did not "appear" to be an

"expression of bias."47     Id., ¶60.

     ¶86    Hermann   expressly   permits   a   judge      to    personalize    a

statement at sentencing.      Judges are human beings, and they are

allowed——perhaps even encouraged——to convey to victims that they

sympathize with them.       Id., ¶58; Gabler, 376 Wis. 2d 147, ¶58

(quoting Schilling v. State Crime Victims Rights Bd., 2005 WI

17, ¶26, 278 Wis. 2d 216, 692 N.W.2d 623) ("[W]e believe that

justice requires that all who are engaged in the prosecution of

crimes make every effort to minimize further suffering by crime

victims.").    Hermann even notes that these kinds of statements

are common.      Hermann,   364 Wis. 2d 336, ¶22 (citing              State v.

Hermann, unpublished slip op. No. 2013AP197-CR, ¶9 (Wis. Ct.

App. Feb. 13, 2014)).       Judges are also permitted to convey to

defendants the gravity of their actions and the dangers they

pose, as Judge Woldt did when he explained to the defendant at

the Shaffer sentencing hearing that many people carry firearms.

A criminal never knows who has a gun, and it serves an important

judicial purpose to warn defendants of this fact, if nothing

else as a deterrent to recidivist behavior.

     ¶87    When viewed in light of Hermann, neither Judge Woldt's

display of the handgun on Government Day nor his display at the

Shaffer    sentencing   hearing   establish     a   rule     violation.        On



     47The other justices concurred but wrote or joined separate
writings to express their concern about an appearance-based
recusal standard. Hermann, 364 Wis. 2d 336, ¶71 (Prosser, J.,
concurring); id., ¶112 (Ziegler, J., concurring).


                                    25
                                                                         No.   2020AP1028-J.rgb


Government Day, Judge Woldt was not even presiding over a court

proceeding.           He     merely          responded       to   a    student's     question

regarding his thoughts on courthouse security.                                 If he was not

permitted to "personalize" his response, he effectively was not

permitted to respond at all.

       ¶88    Another theory of the majority seems to be that on one

or both occasions, Judge Woldt's actions may have made people

uncomfortable.         For example, the majority notes that Judge Woldt

did    not    mention       that       the    handgun       was   unloaded.         Sometimes,

judges' personalized statements make people uncomfortable, but

that does not render the statements professional misconduct.                                   A

judge    does    not       demonstrate         a    lack     of   patience,      dignity,     or

courtesy,       let    alone       a    lack        of    integrity,     independence,        or

impartiality, by making people uncomfortable.

       ¶89    Even if the majority's theories had abstract merit,

the majority's inability to explain how Judge Woldt willfully

violated the Code by displaying a handgun precludes a misconduct

finding.        The Judicial Commission bears the burden of proving

not only a violation but a willful one.                               To be willful, Judge

Woldt had to have actual or constructive knowledge that his

conduct violated the Code.                      Tesmer, 219 Wis. 2d at 729.                   The

majority announces a novel rule of law, so Judge Woldt cannot be

held to have had actual or constructive knowledge of it.                                 Id. at

731–32    ("[W]e      conclude          that    Judge       Tesmer's     violation       of   SCR

60.20 was not wilful . . . .                    [T]he only reported cases in which

a     judge   was      disciplined            for        having   engaged      in   ex    parte



                                                   26
                                                                No.    2020AP1028-J.rgb


communications concerned communications with one of the parties

to a pending proceeding.").

       ¶90     On a final note, the majority raises a red herring by

insinuating that my conclusions are grounded in the statutory

right to concealed carry and the constitutional right to keep

and bear arms.48         They aren't.      It is the text of the Code that

governs this matter and nothing in the actual text of the Code

prohibits the display of a firearm.                   While the comment to SCR

60.03 counsels against reading the Code in a manner that permits

"onerous" depravations of judges' "fundamental freedoms," the

majority      errs     because   it    declines      to    undertake       any   textual

analysis of the Code and utterly fails to connect a judge's

display of a handgun to the text of any of its provisions.

Judge Woldt's display of a firearm offends the sensibilities of

three       justices    of   this     court,    so    they   deem     it    unethical.

Allowing subjective feelings to color the construction of the

Code    subjects       Wisconsin's     judges    to    sanctions      based      on   the

personal ideals of three or four justices rather than actual

breaches of written rules.              Unreasonably broad and unexplained

constructions of the Code's rules are "antithetical to the rule

of law" because "[s]uch rules place ipse dixit powers . . . in

the    hands    of     disciplinary     boards       and   courts     applying        such

rules."        In re Larsen, 616 A.2d 529, 580–81 (Pa. 1992) (per


       The majority argues that the Code may prohibit speech
       48

that the First Amendment otherwise protects. While that may be
true, the Code explicitly requires judges to be "patient,
dignified and courteous" to others but has absolutely nothing to
say about carrying or displaying a firearm. Majority op., ¶39.


                                          27
                                                                       No.    2020AP1028-J.rgb


curiam), overruled on other grounds by In re Roca, 173 A.3d

1176, 1184 (Pa. 2017).            Beyond judicial commission proceedings,

"[i]ll-defined and fuzzy ethics rules give detractors a green

light to hurl too easily the accusation of ethics violations[.]"

Rotunda, Judicial Ethics, the Appearance of Impropriety, and the

Proposed New ABA Judicial Code, at 1377.

       ¶91    The     majority         replaces          our    customary          method     of

interpretation         with     its     personal            policy    preferences,        which

appear to be grounded in "hoplophobia," i.e., an irrational fear

of guns.       In so doing, the majority dangerously exercises this

court's      powers     based     on       dogma,       not    law.       See      Robert      J.

Martineau, Disciplining Judges for Nonofficial Conduct: A Survey

and Critique of the Law, 10 U. Balt. L. Rev. 225, 245 (1981)

("It   sometimes       appears        as    if    particular         courts       have   merely

imposed their own moral standards of what is or is not proper

conduct.       Those who administer judicial discipline should keep

in mind that they are not empowered to enforce their personal

views of      proper    conduct        for       judges[.]").          Adherence         to   the

judicial obligation to apply the text of the law as written

ensures      neutral    and    apolitical             decision-making,        based      on   the

rule of law rather than individual predilection.                              See James v.

Heinrich, 2021 WI 58, ¶23 n.12, __ Wis. 2d __, ___ N.W.2d ___

(quoting Antonin Scalia & Bryan A. Garner,                             Reading Law: The

Interpretation of Legal Texts 61 (2012)) ("Contrary to . . . [a]

policy-focused approach, the canons [of construction] serve as

'helpful,      neutral        guides'       and       are     'grounded      in    experience
developed by reason and tend to be a better administration of

                                                 28
                                                                         No.       2020AP1028-J.rgb


justice than leaving interpretation in each case to feelings of

policy on the part of the tribunal.'").                                In cases involving

political controversy, our obligation to focus on the text is

even more compelling.             Departures from the text risk the court

being   viewed      as    little      more     than       a    political       institution——a

kangaroo court.

     ¶92    As Justice Louis Brandeis cautioned, "we must be ever

on   our    guard,        lest     we     erect       our       prejudices           into    legal

principles."       New State Ice Co. v. Liebermann, 285 U.S. 262, 387

(1932) (Brandeis, J., dissenting).                        By recognizing that "a law

is the best expositor of itself," courts can faithfully fulfill

their function as neutral arbiters.                       Pennington v. Coxe, 6 U.S.

(2 Cranch) 33, 52 (1804).                 While textualism cannot prevent the

incursion    of     policy       preferences         into       legal    analysis——indeed,

sometimes     the       word     is     invoked       as       cover     for        policy-based

decision-making——the             majority's           opinion          demonstrates              that

without textualism, such encroachment is certain.

                                   III.       CONCLUSION

     ¶93    In    its     opinion,       a    three-justice             majority        untethers

judicial ethics violations from the text of the Code.                                   While the

majority's decision imposes immediate and unjust consequences on

Judge Woldt, it inflicts broader and more insidious damage on

the institution of the judiciary.                     If left uncorrected, it will

weaponize the Code as a tool for illegitimate attacks on the

judiciary.          I     dissent       from        the       majority       insofar        as    it

disciplines       Judge    Woldt        for    his    displays          of     a    firearm      and
innocuous statements, which may have offended the sensibilities

                                               29
                                              No.   2020AP1028-J.rgb


of three justices but undoubtedly did not violate the Wisconsin

Judicial Code of Conduct.

    ¶94   I am authorized to state that Justice PATIENCE DRAKE

ROGGENSACK joins this concurrence/dissent.




                               30
    No.   2020AP1028-J.rgb




1